Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 4/28/2022 has been entered. Applicant’s amendments to the Claims have overcome each objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 2/4/2022.
Claim Status
Claims 1-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Jianping Zhang, Reg. No. 68,796 on 5/10/2022.
The application has been amended as follows: 
Claim 13. (Currently Amended) A power MOSFET device, comprising: 
a substrate having a first surface and a second surface opposite to one another; 
a gate structure over the first surface; 
a first source or drain structure adjacent to the gate structure; 
a connection terminal; and 
a fuse structure electrically coupled between the gate structure and the connection terminal.  
19. (Currently Amended) A semiconductor structure, comprising 
a silicon carbide substrate; and 
a conductive layer over the silicon carbide substrate, the conductive layer including: 
a conductive path; 
a plurality of gate strips that are separated from one another, each gate strip of the plurality of gate strips having a first dimension in a first direction on a first plane; 
a plurality of protection strips, each protection strip of the plurality of protection strip coupled between a respective gate strip of the plurality of gate strips and the conductive path in a second direction on the first plane, the second direction transverse to the first direction, and the each protection strip having a second dimension in the first direction that is smaller than the first dimension of the respective gate strip. 
20. (Currently Amended) The semiconductor structure of claim 19 wherein, 
with respect to the silicon carbide substrate, the each protection strip elevates over the respective gate strip, and the conductive path elevates over the protection strip.
Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,818,593 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the nonstatutory double patenting rejections on claims 1-12 in the previous Non-Final Office Action dated on 2/4/2022 are overcame.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
The terminal disclaimer overcomes the nonstatutory double patenting rejection. The most relevant prior art references (US 2013/0001696 A1 to Kiyama in combination of US 2020/0043787 A1 to Su and US 5,736,779 to Kobayashi) substantially teach some of limitations in claim 1, but not the limitations of “a protection element coupled between the control terminal and the conductive path, the protection element configured to interrupt a signal between the control terminal and the conductive path in response to a current between the control terminal and the first conduction terminal” recited in claim 1. Therefore, the claim 1 is allowed.
Regarding claims 2-12, they are allowed due to their dependencies of claim 1.
Regarding claim 13, similar to claim 1, the claim 13 includes allowed limitation of “a fuse structure electrically coupled between the gate structure and the connection terminal”. Therefore, the claim 13 is allowed.
Regarding claims 13-18, they are allowed due to their dependencies of claim 13.
Regarding claims 19-20, they are allowed as the reasons stated in the previous Non-Final Office Action dated on 2/4/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898